DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/12/2022 has been entered.

Response to Arguments/Amendments
3.	With respect to 112(b) rejection, Applicant argued on page 1 of the Remarks that “The Examiner rejected independent claims 1, 8, and 15 under 35 U.S.C. §112 as allegedly being indefinite, and the remaining pending claims by virtue of being dependent on rejected claims. Office action, pp. 4-5. Specifically, the Examiner alleged that “what the meaning of the expression (?$StockName[{tag:/NN.* FW/}]{1,4}) is, the Applicant does not explain the syntax to this expression in the specification and/or claimed language.” Id. at 4. Without agreeing to the rejections, and to expedite prosecution of this application, applicant has removed the expression “(?$StockName[{tag:/NN.* FW/}]{1,4})” from the claims. Accordingly, applicant submits that the claims satisfy §112, and respectfully requests that the Examiner withdraw the rejections under §112.”
	In response, Examiner respectfully notes removing a part of expressions would only resolve part of, but not fully resolve the indefiniteness issue in the claim. In other words, if a claim to A, B and C has individually indefinite limitations B and C and the Applicant deletes C, limitation B would still be indefinite. Thus, the amendment filed the Applicant only partially resolves the 112b issue. In the Response to Arguments/Amendments section of the previous Final Rejection, Examiner indicates that “Many of the symbols or expressions (i.e., (?$StockName[{tag:/NN.*|FW/}]{1,4})), recited in Claims 1, 8 and 15 are simply not described in the specification.” The term “(?$StockName[{tag:/NN.* FW/}]{1,4})” is one of many symbols/expressions as claimed is not described in the specification. 
 	The MPEP 2173.05 (a) (I) recites “meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).”  
 	Many expressions recited in Claims 1, 8 and 15 are not described in the specification. More specifically, claims 1, 8 and 15 recite the limitations of 
	“([/range|quote|close|open/] [/for|of/]?);
 	([/reports|price/] [/range/]? [/for|of/]?);
 	([/sector/] [/for|to/]?); 
	...
 ([/stock|fund/] [/story/]?); 
 	([/stock|fund|quote|chart|trends|impact/] [/for|to|of/]?);and 
 	([/sell|buy|add|remove|short/] [/for|to|of/]?);
It seems that regex expressions are known in general, but not the specific expressions used in the claims which were created by the applicant. Per MPEP 2173.05(a)(I), the “meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.” While regex is a known character string representation, the particular functions being claimed are not standard regex expressions. Moreover, the specification does not describe these expressions as to their meaning. Since the meaning is not apparent from the prior art or from the specification, the regex expressions as claimed are vague and indefinite. Applicant’s argument is not persuasive, and thus for these reasons, Examiner respectfully disagree. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 1, 8 and 15 recites the limitations of 
	“([/range|quote|close|open/] [/for|of/]?);
 	([/reports|price/] [/range/]? [/for|of/]?);
 	([/sector/] [/for|to/]?); 
	...
 ([/stock|fund/] [/story/]?); 
 	([/stock|fund|quote|chart|trends|impact/] [/for|to|of/]?);and 
 	([/sell|buy|add|remove|short/] [/for|to|of/]?);
	Claims 1, 8 and 15 is/are directed to program code, not plain language with an unclear meaning. The terms as claimed and as disclosed in the specification is/are also not explained in plain language so that they are not understood from reading the claims in the light of the specification. 
	Claims 2, 3, 5-7, 9, 10, 12-14, 19 and 20 are rejected as the same ground by virtue of their dependency. 

Allowable Subject Matter
6. 	Claims 1, 8 and 15 are allowed in view of the prior art of record. Claims 2, 3, 5-7, 9, 10, 12-14, 19 and 20 are allowed by virtue of their dependency. The claims stand rejected under 112(b), and for the application to pass to allowance this rejection need to be overcome. Any amendments to overcome the 112(b) rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Aggarwal et al. (US 2020/0258508 A1.) In this reference, Aggarwal et al. disclose a method and a system for interfacing between digital assistant applications and navigation applications. The regular expression in Aggarwal et al. can specify that responsive to determining that the input audio signal includes one or more keywords matching one of the first predefined set. 
b.	Jones (US 2020/0175986 A1.) In this reference, Jones disclose a method and a system for playing back content. Jones store a plurality of regular expression associated with the first entity type, and extract an entity of the first entity type from the voice command by matching a phrase in the voice command with one of the plurality of regular expression.
c. 	Kumar et al. (US 2015/0212791 A1.) In this reference, Kumar et al. disclose a method and a system for recognizing voice commands. The voice command engine sends preprocessed utterances to the external voice recognition engine 106, and upon receipt of recognized words or phrases (e.g., text form of a word or phrase 141) from the external voice recognition engine, the regular expression processor 121 attempts to find matches between recognized words or phrases (or portion thereof) and entries in the command map 117.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655